DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
NPL citation 1 in the information disclosure statement filed 29 March 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Therefore, NPL citation 1 has not been considered.

Specification
The abstract of the disclosure is objected to because it is longer than 150 words and contains a suggested publication figure ([FIG.3]).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “limiting the bandwidth of the PLL to minimize a phase noise”. It is unclear whether this method claim requires the PLL to actively “limit bandwidth” or if the step is merely directed at the design process (e.g. providing a “limited” bandwidth in the design of the PLL). If the scope is intended to including “limiting the bandwidth” during the design process, it is unclear what PLL the limited bandwidth is compared against (i.e. “limited” as compared to what other design?).

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
Wada et al. (US 2018/0267159, of record), which discloses improving the linearity of a triangle chirp signal, but does not disclose any “phase preset current”;
Yanagihara et al. (US 10,659,062, of record), which discloses a second charge pump (41) to inject current during both the return phase and a portion of the chirp phase while the PLL is unlocked (see Figs.5 and 6). However, the return phase of Yanagihara is not clearly “linear”. Further, Yanagihara does not disclose “the boost current proportional to a return slope of the return phase and inversely proportional to a VCO gain of the VCO”;
Stuhlberger et al. (US 2018/0175868) also discloses providing a current to a loop filter in a FMCW PLL (see Figs. l, 7, and 9), but also does not disclose the return phase 
Tsutsumi et al. (US 10,461,756, of record) discloses a FMCW PLL similar to Yanagihara, which also lacks the limitations discussed above.
In addition to the above limitations recited in claims 1 and 7, the prior art also does not disclose the following limitations of claim 13: disabling the charge pump, supplying a calibration current to the low pass filter, and counting a number of clock cycles elapsed during a change from the stop voltage to the start voltage, wherein each clock cycle has a clock period, setting the boost current equal to the calibration current multiplied by the number of clock cycles, multiplied by the clock period, and divided by a duration of the return phase, and enabling the charge pump, and supplying the boost current during a subsequent return phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN JOHNSON/Primary Examiner, Art Unit 2849